EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization
Authorization for this examiner’s amendment was given in an interview by Mr. Christopher TL Douglas on January 13, 2022.
Claims Allowed
Claims 1-20 filed October 13, 2021 are allowed.
In the Claims
The claims have been amended as follows: 
Delete claims 1-10 in their entirety and insert therefore:
- -1.	(Currently Amended) An apparatus for order fulfillment, comprising: 
a memory; 
a processor configured to execute executable instructions stored in the memory to: 
broadcast identification information unique to the apparatus, wherein the apparatus is associated with an inventory bin of a facility; 
communicate with a mobile device in response to the mobile device being within a threshold distance of the apparatus; 
in response to the mobile device being within the threshold distance of the apparatus, receive information from the mobile device, the information including: 
a pick count of a number of items of the inventory bin; and 
instructions to activate a light of the apparatus and play an audio tune by the apparatus; 
based on information received from the mobile device, activate the light and play the audio tune, wherein the audio tune is unique to the mobile device;
display the pick count; and 
transmit confirmation information to the mobile device in response to a button on the apparatus being pressed indicating the order information being satisfied.
2.	(Currently Amended) The apparatus of claim 1, wherein the processor is configured to execute the instructions to: 
sense, by a number of sensors of the apparatus, a number of environmental conditions; and 
transmit the number of environmental conditions to the mobile device in response to the mobile device being within the threshold distance of the apparatus.
3.	(Currently Amended) The apparatus of claim 1, wherein the processor is configured to execute the instructions to: 
generate, based on the information received from the mobile device, a confirmation code; and 
display the confirmation code.
4.	(Currently Amended) The apparatus of claim 1, wherein the light of the apparatus is activated in a different color for each different mobile device within the threshold distance of the apparatus.
5.	(Currently Amended) The apparatus of claim 1, wherein the light of the apparatus continuously blinks at a unique frequency.
6.	(Currently Amended) The apparatus of claim 1, wherein the light of the apparatus continuously blinks at a unique pattern.
7.	(Currently Amended) The apparatus of claim 1, wherein the light of the apparatus continuously blinks at a unique frequency and pattern.
8.	(Currently Amended) The apparatus of claim 1, wherein the threshold distance corresponds to a range of a radio associated with the apparatus.
9.	(Currently Amended) The apparatus of claim 1, wherein the information further comprises identity information of the mobile device, and wherein the processor is configured to execute the instructions to:
activate the light and play the audio tune based further on the identity information received from the mobile device. 
10.	(Currently Amended) The apparatus of claim 1, wherein the information further comprises identity information of the apparatus, and wherein the processor is configured to execute the instructions to:
activate the light and play the audio tune based further on the identity information received from the mobile device.--
In claim 11, claim line 2: delete “unique to the tag” and insert therefore: - -unique to a tag- -
In claim 16, claim line 4: delete “unique to the tag” and insert therefore: - -unique to a tag- -
Closest US Patent/US Patent Publication
Bastian, US 2002/0070846 recited in paper #20210709 mailed July 14, 2021, is the closest non-patent literature prior art. Forward citations of Bastian and forward/backward citations of Bastion, US 6,650,225, failed to reveal closer prior art. Bastian alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Ross et al., IDS considered July 14, 2021 Cite No. 1, is the closest non-patent literature prior art. Ross discloses a framework for implementing strategies for a radio frequency identification (RFID) system in a distribution environment. Covers RFID range detection, inventory location detection, picking and pick verification. Ross alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        January 13, 2022